Name: 2010/590/EU: Council Decision of 27Ã September 2010 appointing one Danish member and five alternate Danish members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2010-10-02

 2.10.2010 EN Official Journal of the European Union L 260/20 COUNCIL DECISION of 27 September 2010 appointing one Danish member and five alternate Danish members of the Committee of the Regions (2010/590/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Danish Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU and 2010/29/EU appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015 (1). (2) A members seat on the Committee of the Regions has become vacant following the end of term of Ms Tove LARSEN. Four alternate members seats have become available following the end of term of Mr Erik Bent NIELSEN, Mr Johnny SÃTRUP, Mr Bo ANDERSEN and Ms Jane Findahl LINDSKOV. One alternate members seat has become available following the appointment of Mr Jan BOYE as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as member:  Ms Kirstine Helene BILLE, Borgmester; and (b) as alternate members:  Mr Steen Ole DAHLSTRÃM, Borgmester,  Mr Carsten KISSMEYER-NIELSEN, Borgmester,  Mr Martin MERRILD, 2. viceborgmester,  Ms Tatiana SÃRENSEN, ByrÃ ¥dsmedlem,  Mr Hans Freddie Holmgaard MADSEN, ByrÃ ¥dsmedlem. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 27 September 2010. For the Council The President K. PEETERS (1) OJ L 348, 29.12.2009, p. 22 and OJ L 12, 19.1.2010, p. 11.